Title: Deposition of John Gibson, 4 April 1800
From: Gibson, John
To: 



Allegeney County ss. State Pensa.

Before me the Subscriber a justice of the Peace in and for said County, personally appeared John Gibson Esqr. an associate Judge of same County, who Being duly sworn deposeth and Saith that he traded with the Shawanese and other tribes of Indians then setled on the Siota in the year 1773, and in the Beginning of the year 1774, and that in the Month of April of the same year, he left the same Indian towns, and came to this place, in order to procure some goods, and provisions, that he remained here only a few days, and then set out in Company with a Certain Alexd. Blaine and Mat. Elliot by water to return to the towns on Siota, and that one Evening as they were drifting in their Cannoes near to the Long Reach on the Ohio, they were hailed by a number of White Men on the South West Shore, who requested them to put a Shore as they had disagreeable News to Inform  them of, that we then Landed on Shore and found amongst the party, a Major Angus Mac. Donald from Winchester, a Doctor Woods from same Place, and a party as they said of 150 Men, we then asked the News, they informed us that some of the Party who had Been taken up, and Improving Lands near the Big Konhawa river, had seen another party of white Men, who informed them that they and some others had fell in with a party of Shawnese who had Been hunting on the South west side of the Ohio, that they had Killed the whole of the Indian party and that the others had gone across the Country to Cheat River with the horses and plunder, the Consequence of which they Apprehended would be an Indian War, and that they were flying away. On Making Enquiry of them when this murder shoud have happened, we found that it must have Been some considerable time Before we left the Indian towns, and that there was not the Smallest foundation for the Report, as there was not a Single Man of the Shawnese, But what returned from Hunting long Before this shoud have happened.
We then informed them that if they woud agree to remain at the place we then were, one of us woud goe to Hock Hockung river with some of their party, where we shoud find some of our People making Cannoes, and that if we did not find them there, we might Conclude that every thing was not right, Doctor Wood and another person then proposed going with me, the rest of the party seemed to agree, But said they woud send and Consult Capt. Cressap who was about two Miles from that Place, they sent of for him, and during the grea[…] part of the Night they Behaved in the Most disorderly Manner threatning to Kill us, and Saying the damned traders were worse than the Indians and ought to be Killed. In the Morning Capt. Michael Cressap came to the Camp, I then gave him the Informat[ion] as above related, they then met in Council, and after an hour or more Capt. Cressap, returned to me and informed that he coud [not] prevail on them to adopt the proposal I had made to them, that as he had a great regard for Capt. R. Callender a Brother in Law of Mine with whom I was connected in trade, he advised me by no means to think of Proceeding any further, as he was convinced the present party woud fall on and Kill every Indian they met [on the] River; that for his part he shoud not Continue with them, But go right across the Country to Red Stone to avoid the Consequences—that we the proceeded to Hockung and went up the same to the Cannoe Place where we found our people at Work and after some days we proceeded to the towns on Siota by Land on our arrival there, we heard of the dift Murders committed by the Party on their way up the Ohio.

This Deponent further saith that in the Year 1774, he accompanied Lord Dunmore on the Expedition against the Shawnese and other Indians on the Siota, that on their Arrival within 15 Miles of the towns, they were met by a Flag, and a White Man of the name of Elliot, who informed Lord Dunmore, that they Chiefs of the Shawnese had sent to Request his Lordship to halt his army and send in some person, who understood their Language, that this Deponent at the Request of Lord Dunmore and the whole of the Officers with him went in, that on his arrival at the towns, Logan the Indian came to where this deponent was Sitting with the Corn Stalk and the other Chiefs of the Shawnese, and asked him to walk out with him, that they went into a Copse of Woods, where they Sat down, when Logan after shedding abundance of tears, delivered to him the Speech, nearly as related by Mr. Jefferson in his notes on the State of Virga., that he this Deponent told him then that it was not Col. Cressap who had Murdered his Relations, and that altho his Son Capt. Michl. Cressap was with the party who killed a Shawnese Chief and other Indians, yet he was not present when his Relations were killed at Bakers near the Mouth of Yellow Creek on the Ohio. that this Deponent on his Return to Camp delivered the Speech to Lord Dunmore; and that the Murders perpetrated as above was considered as Ultimately the Cause of the War of 1774, commonly Called Cressaps war—
Sworn and Subscribed this 4th. of April 1800. at Pittsburg at Pittsburg

Jno. Gibson


Before me
Jerh. Barker

